11. Equality between women and men - 2010 (
(IT) Madam President, ladies and gentlemen, in paragraph 66, after the phrase 'stresses that women should have control over their sexual and reproductive rights, particularly through easy access to contraception and abortion', through this oral amendment, I propose that the following text should be added after the word 'abortion': 'whilst also recognising the right to life of the unborn child, calls on Member States and the Commission to implement measures and actions to support the continuation of the pregnancy by bringing in specific social and welfare policies which help women to overcome, wherever possible, the causes that lead them to choose abortion'.
This oral amendment is to ensure the freedom of women to have safe access to the termination of a pregnancy, but also to affirm the principle that abortion is not a delayed method of contraception nor a means of birth control.